Exhibit 10.1

Form of 2008 Stock Option Agreement

Under the Teradata Corporation 2007 Stock Incentive Plan

(Non-Statutory Stock Option)

You have been granted an option (the “Option”) under the Teradata Corporation
2007 Stock Incentive Plan (the “Plan”) to purchase from Teradata a number of
shares of common stock of Teradata (“Shares”) at the price per Share as
described on the stock option information page on the website of Teradata’s
third party Plan administrator, subject to the terms and conditions of this 2008
Stock Option Agreement (this “Agreement”) and the Plan.

1. Your right to exercise this Option will expire on the tenth
(10th) anniversary (the “Expiration Date”) of the date of grant of this Option
(the “Grant Date”), unless sooner terminated due to the termination of your
employment as described below. If the Expiration Date falls on a Saturday,
Sunday or holiday, it will be deemed to occur on the next following business
day.

2. This Option will vest, and the vested shares (“Option Shares”) may be
exercised, in equal annual installments (subject to mathematical rounding
performed by Teradata’s third party Plan administrator) over the four year
period commencing on the Grant Date, such that all of the shares represented by
this Option shall be vested on the fourth anniversary of the Grant Date. This
vesting schedule is contingent upon your continuous employment with Teradata or
any of its affiliate companies (collectively referred to in this Agreement as
“Teradata”) as of and until each of the vesting dates. In the event your
employment with Teradata terminates prior to the fourth (4th) anniversary of the
Grant Date, except as otherwise provided below, this Option will terminate with
respect to the then unvested portions.

3. This Option will vest in full if you (a) die while actively employed by
Teradata, or (b) cease to be actively employed by Teradata as a result of a
disability for which you qualify for benefits from the Teradata Long-Term
Disability Plan or another long-term disability plan sponsored by Teradata
(“Disability”). In such cases, if you, on the date of death or Disability, have
not yet attained the age of 55, this Option may be exercised until the later of
the one (1) year anniversary of the date of death or Disability or the
Expiration Date. If death or Disability occurs on or after your attainment of
age 55, this Option may be exercised until the later of the third
(3rd) anniversary of the date of death or Disability or the Expiration Date.

4. If you voluntarily terminate employment with Teradata due to Retirement (as
defined in this Section 4), the unvested portion of this Option will terminate
and be forfeited, and the vested portion may be exercised until the earlier of
(a) the third (3rd) anniversary of your Retirement, or (b) the Expiration Date.
For purposes of this Agreement, “Retirement” means termination by you of
employment at or after age 55 other than, if applicable to you, for Good Reason
(as described below) following a Change in Control (as defined in the Plan).

5. Notwithstanding any provision in this Agreement to the contrary, in the event
a Change in Control occurs and this Option award is not assumed, converted or
replaced by the continuing entity, the Option shall vest immediately prior to
the Change in Control. In the event of a Change in Control wherein this Option
award is assumed, if a Termination of Employment (as defined in the Plan) by the
Company other than for Cause or Disability (as such terms are defined in the
Plan) occurs during the twenty-four (24) months following the Change in Control,
this Option shall vest in full immediately upon your Termination of Employment,
and the Option shall remain exercisable until the later of (a) the earlier of
the one (1) year anniversary of your Termination of Employment or the Expiration
Date; or (b) the applicable date determined under Sections 3 and 4 above. If you
are a participant in the Teradata Change in Control Severance Plan, a Teradata
Severance Policy or a similar arrangement that defines “Good Reason” in the
context of a resignation following a Change in Control and you terminate your



--------------------------------------------------------------------------------

employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control, this Option shall vest immediately upon your
Termination of Employment, and the Option Shares shall remain exercisable until
the earlier of (a) the Expiration Date or (b) the first anniversary of your
Termination of Employment.

6. If your Teradata employment is involuntarily terminated for Cause (as defined
in the Plan) at any time, this Option will automatically terminate and all
unexercised vested and unvested Option Shares will be forfeited and will not be
exercisable as of the date of such termination.

7. If you terminate your employment with Teradata for any other reason,
including but not limited to reduction-in-force, this Option will automatically
terminate, any unvested Option Shares will be forfeited and the vested portion
of this Option may be exercised no later than the earlier of (a) the 59th day
after the date of termination of your employment, or (b) the Expiration Date.

8. In the event that you die after your termination of employment by Teradata,
but while this Option remains exercisable, this Option may be exercised, by your
beneficiary or heir, until the one (1) year anniversary of the date of your
death, regardless of the Expiration Date.

9. By accepting this award, except to the extent that disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant provided such persons agree in advance to
keep such information confidential and not to disclose it to others. The Option
will be forfeited if you violate the terms of this Section 9.

10. This Option will be cancelled if the Committee determines that you engaged
in misconduct in connection with your employment with Teradata.

11. This Option shall be exercised in accordance with procedures established by
the administrator of Teradata’s stock option program, including broker-assisted
cashless exercises. In countries where deemed mandatory, upon exercise, the
purchase price will be paid by simultaneous sale of the Option Shares exercised,
in such a manner that Teradata is not subject to taxation upon grant of the
option award. Any taxes required by law to be withheld or paid with respect to
exercise of this Option shall be deducted from the proceeds of the Option
exercise. If Teradata or the administrator of the stock option program is unable
to withhold required taxes from the proceeds of the Option exercise, you or your
legal representative or beneficiary will be required to pay such amounts, and
Teradata may take any action necessary to satisfy such obligation, including but
not limited to withholding cash from compensation otherwise due to you or your
beneficiary, or withholding from the Option Shares exercised such numbers of
Option Shares as it, in its sole discretion, shall determine to be required to
satisfy such withholding requirements.

12. Within a reasonable period after any vested portion of this Option is
exercised, Teradata will instruct its Transfer Agent and/or third party Plan
administrator to credit you or your successor with the number of Option Shares
you exercised. Neither you nor your legal representative shall be, or have any
of the rights and privileges of, a stockholder of Teradata in respect of any
Shares purchasable upon the exercise of this Option, in whole or in part, unless
and until Teradata credits you with, or causes a credit to you of, such Option
Shares.

13. This Option is not transferable by you other than by beneficiary
designation, will or the laws of descent and distribution, and during your
lifetime this Option may be exercised only by you or your guardian or legal
representative.

14. You may designate one or more beneficiaries to receive all or part of this
Option in case of your death, and you may change or revoke such designation at
any time. In the event of your death, any portion of this Option that is subject
to such a designation will be distributed to such beneficiary or beneficiaries
in accordance with this Agreement. Any other portion of this Option not
designated by you shall be



--------------------------------------------------------------------------------

distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the Option Shares in
question may be purchased by and distributed to your estate, in which event
Teradata shall have no further liability to anyone with respect to such Option
Shares.

15. In exchange for this Option, you agree that during your employment with
Teradata and for a period of twelve (12) months after termination of your
Teradata employment (or if applicable law mandates a maximum time that is
shorter than twelve months, then for a period of time equal to that shorter
maximum period), regardless of the reason for termination, you will not, without
the prior written consent of the Chief Executive Officer of Teradata, (1) render
services directly or indirectly to, or become employed by, any Competing
Organization (as defined in this Section 15) to the extent such services or
employment involves the development, manufacture, marketing, advertising, sale
or servicing of any product, process, system or service which is the same or
similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by Teradata to its customers
and upon which you worked or in which you participated during the last two
(2) years of your Teradata employment; (2) directly or indirectly recruit, hire,
solicit or induce, or attempt to induce, any exempt employee of Teradata to
terminate his or her employment with Teradata or otherwise cease his or her
relationship with Teradata; or (3) solicit the business of any firm or company
with which you worked during the preceding two (2) years while employed by
Teradata, including customers of Teradata. If you breach the terms of this
Section 15, you agree that in addition to any liability you may have for damages
arising from such breach, this Option will be immediately cancelled, all vested
and unexercised Option Shares shall be forfeited, and you will pay to Teradata
the difference between the exercise price and the Fair Market Value on the date
of exercise of any Option Shares received in connection with the exercise of
this Option on or after the date which is twelve (12) months prior to the date
of the breach.

As used in this Section 15, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata at the beginning of the year in which your employment with Teradata
terminates, and any other person or organization which is engaged in or about to
become engaged in research on or development, production, marketing, leasing,
selling or servicing of a product, process, system or service which is the same
or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by Teradata to its customers.
The list of Competing Organizations identified by the Chief Executive Officer is
maintained by the Teradata Law Department.

16. By accepting this Option, you agree that, where permitted by local law, any
controversy or claim arising out of or related to your employment relationship
with Teradata shall be resolved by arbitration. If you are employed in the
United States, the arbitration shall be pursuant to the Teradata dispute
resolution policy and the then current rules of the American Arbitration
Association and shall be held in the city of the location of the headquarters of
Teradata. If you are employed outside the United States, where permitted by
local law, the arbitration shall be conducted in the regional headquarters city
of the business unit in which you work. The arbitration shall be held before a
single arbitrator who is an attorney knowledgeable in employment law. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction. For arbitrations held in the United States,
issues of arbitrability shall be determined in accordance with the federal
substantive and procedural laws relating to arbitration; all other aspects shall
be interpreted in accordance with the laws of the state in which the
headquarters of Teradata is located. Each party shall bear its own attorney’s
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association for an arbitration held in the United States, or similar applicable
rules for an arbitration held outside the United States.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 15, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 15 Teradata may, in addition to any other remedies available to it,



--------------------------------------------------------------------------------

bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s Option
program is administered for any such proceedings.

17. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

18. The terms of this Option as evidenced by this Agreement may be amended by
the Teradata Board of Directors or the Committee at any time.

19. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 16 of this Agreement shall prevail.